HonorableS. M. Pliler
CouutyAuditor
Taylor County
Abilene,Texas

Dear Sir:                  OpinionNo. O-5406
                           De: May the County of Taylor legallypurchase
                               passengerautomobilesout of Road and
                               BridgeFunds for the use of county
                               commissioners?And other questions.

Your latter of June 15, 1943,reques,ting
                                       the opinionof this department
on the questionsstated therein,reads as follows:

       'pour opinionsare requestedon the followingquestions
       in regard to TaylorCounty.

      "1. Idaythe County of Taylor legallypurchaseautomobiles
      out of Road and BridgeFunds for the use of County
      Commissioners1

      "2. May tha County Commissionersof TaylorCounty use
      County automobilespurchasedin tha above manner to travel
      outsideof the County?

       "3. May the CountyTreasurerof Taylor Countybe appointed
      purchasingagent of the County and receiveadditi.onal
      compensationfor these duti.esIn excessof the statutory
      $2,000.00limitationaa set for County Treasurers?”

Generally    speakingmany countiesoparateunder specialroad laws which
providefor a more efficientroad system in such counties,and especially
providesfor the payment of accountsor expensesincurredby the county
commissioners   of the county in the operationof their own private
automobilesfor supervisingthe maintenanceof roads in their counties.
They furtherprovidefor the purchaseand paymentof variouskinds of
aquipmantIncludingpickups,etc. Bowever,after a careful.      search of
the statutes,we are unable to find any specialstatute,or road law,
under which Taylor County operates,authorizingthe purchasaof
automobiles. The generallaw makea no provisionsfor the purchaseof
automobiles,for the county,to be used by the county commissionersin
the conductof their office.
HonorableS. M. Pliler,Page #'2 (O-5406)



Our OpinionNo. O-1918, among other things,holds that Dallas County
is not authorizedto expend its funds for the purchaseof automobiles
to be used by the commissionersin connectionwith Their duties in going
to and from their respectivedistrictson countybusinessor in pa~?1~3-
of repairand storagebills on such automobiles. :iini Lar reques~ta
as presentedin your letterwere answeredby this departmentin our
opinionsNos. o-541, O-752, O-996, od.345, o-2562, and 0-4508. We
enclosea copy of our opinionNo. O-1916.

In view of our opinionsheretoforementionedand the authoritiescited
thereinwe respectfullyansweryour first questionsin the negative.

As we have answeredyour first questionin the negadtive
                                                     it necessarily
followsthat your secondquestionrequiresno answer.

With referenceto your third questionwe dire& your at.tention to our
OpinionNo. O-2970which holds in effect that Taylor County does not
have the legal right or sut'lority
                                 to employor appointa county purchasing
agent. As we have heretoforeheld that Taylor Cour.*~y
                                                    has no legal
authorityto enployor appointa purchasingagen+.,,we deem it
unnecessaryto furtherdiscussyour third question. We enclosea copy
of OpinionNo. o-2970.

                                        Yours very ,truly

                                   A!Pl?OBNEX
                                           ~GkVEBALQFTEXAS

                                   a/ Ardell'hLl.l.ian~



                                   m
                                       Ardell.
                                             WX X:.i.am%
                                            AssW;mt.

AW:db/ ldw

Enclosures

APPROVEDJ-UN21, 1943
s/ GeraldC. Mann
ATPORNEYGENERALOF TFXAS

APPROVEDOPINIONCOMMITTEE
BY B. W. B.
CHAIRMAN